   Case 5:19-cv-00535-CJC-SP Document 12 Filed 05/10/19 Page 1 of 1 Page ID #:34

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                                   CIVIL MINUTES – GENERAL


 Case No.       EDCV 19-00535-CJC (SPx)                            Date      May 10, 2019
 Title          Melvin King Jr. v. Portfolio Recovery Associates, LLC


PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Susan Tovar                                              Not Present
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                             None Present

PROCEEDINGS:            (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                        SETTLEMENT


       The Court, having been advised by the Plaintiff that this action has been settled by a
Notice of Settlement [11] filed on May 9, 2019, here by orders this action dismissed without
prejudice. The Court hereby orders all proceedings in the case vacated and taken off calendar.
The stay that was in place is hereby LIFTED.

       The Court retains jurisdiction for forty-five (45) days to vacate this order and to reopen
the action upon showing of good cause that the settlement has not been completed. This order
shall not prejudice any party in this action.




                                                                                    -   :        -



                                                                             st
                                                  Initials of Deputy Clerk


cc:

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 1 of 1
